The Court :
Plaintiff brought this action on a promissory note for one thousand five hundred and ninety-nine dollars and forty-five cents, and the defendant set up several matters of defense in his answer. There was a demurrer to the answer, which was overruled by the Court, and on the trial of the case a verdict was rendered in favor of the defendant. The case comes before this Court on the judgment roll, and appellant assigns as error the order of the Court overruling the demurrer to the answer.
It may be conceded that some portions of the answer are insufficient, but there was enough matter in it, well pleaded, to constitute a good defense to the action. It does not appear from anything found in the transcript, that the error complained of, affected any substantial right of the plaintiff (Sec. 475, C. C. P.); and the judgment is therefore affirmed.